BLD-098                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4635
                                       ___________

                          IN RE: JERMAINE A. WILLIAMS,
                                             Petitioner
                       ____________________________________

                       On Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                        (Related to D.C. Civil No. 09-cv-01822)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 30, 2015

                Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                            (Opinion filed: February 4, 2015 )
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner Jermaine A. Williams filed a petition for a writ of mandamus on

December 5, 2014. See Fed. R. App. P. 21. He requested that we either order the

District Court to render a decision on the remaining unadjudicated claims in his habeas

corpus petition under 28 U.S.C. § 2254, or grant him habeas relief and order his release


*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
from confinement. While his mandamus petition was pending, on January 22, 2015, the

District Court entered an opinion and an order that denied habeas relief on Williams’

remaining claims and dismissed his § 2254 petition with prejudice.

       Because the District Court has now resolved Williams’ remaining claims, as he

requested, his mandamus petition must be dismissed as moot to the extent it was

predicated on delay by the District Court. See Blanciak v. Allegheny Ludlum Corp., 77

F.3d 690, 698–99 (3d Cir. 1996). To the extent that Williams also asked this Court to

grant him substantive relief, such a request is denied, as it should be properly asserted in

an appeal. See In re Chambers Dev. Co., Inc., 148 F.3d 214, 226 (3d Cir. 1998) (noting

that “mandamus is not a substitute for appeal”).

       Accordingly, for the reasons given, we will dismiss the petition for a writ of

mandamus in part and deny it in part.




                                              2